This action was brought for damages for refusal to pay plaintiff's check for *Page 188 
$13.75 against her deposit account with the defendant bank. The refusal was due to the error of the bank teller in supposing that the plaintiff's deposit was in the savings department; and when the check was presented he told Harris, the payee, the pass-book would have to be presented with the check. There was no affirmative proof that the plaintiff suffered any injury to her reputation or any financial loss. The verdict was for the defendant. The consideration of the appeal from the refusal of the Circuit Judge to grant plaintiff's motion for a new trial will involve the law of the case, and it will, therefore, be unnecessary to refer to alleged errors in the charge.
The liability of a bank to its depositor for substantial damages, temperate in amount, for refusing to pay his check not exceeding his credit, is generally if not universally recognized. And it is not necessary to recovery that there should be proof of special damages, the law presuming that the result is injury to the credit of the depositor from the general experience of men in such transactions. It is the application of the rule established in cases of slander, the refusal to pay the check being a declaration against the solvency and correct business dealing of the drawer. Svendsen
v. State Bank, 58 Am. St. Rep., 522 (Minn.); Bank v.Davis, 51 Am. St. Rep., 139 (Ga.); Schaffner v. Ehrman, 32 Am. St. Rep., 192 (Ill.); Citizens Bank v. Importers andTraders Bank, 23 N.E., 540 (N.Y.); James Co. v. Bank, 80 Am. St. Rep., 857 (Tenn.), and note; 5 Cyc., 535.
It cannot be denied the argument is strong for holding this case to be an exception to the rule on the ground that the bank officer, in refusing to pay the check, expressly said the drawer had funds to her credit in the savings department, and that the check would be paid on presentation of the pass-book, and hence there was no declaration against the solvency and reliability of the depositor. But even under these circumstances the refusal was a declaration against the correct business methods of the drawer, from which some damages may be presumed to result, and such damages are *Page 189 
something more than nominal though they may be insignificant.
I think, therefore, there was error in refusing the motion for a new trial.